Citation Nr: 0409543	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  02-18 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to November 1953, 
and from February 1954 to May 1955, including service in the 
Korean Conflict.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's application to reopen a 
claim of entitlement to service connection for PTSD.  The veteran 
perfected a timely appeal of this determination to the Board.

The Board notes that the record in this case reflects that the 
veteran has a history of alcohol abuse, which appears to be 
secondary to his PTSD.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that VA compensation 
benefits are available for alcohol or drug-related disabilities 
that arise secondarily from a service-connected disorder, e.g., 
PTSD.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  If, 
upon remand, the RO determines that service connection for PTSD is 
warranted, the RO should consider whether secondary service 
connection is warranted for the veteran's alcohol abuse.  

To the extent that this appeal is remanded, it is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for disposition of 
the appeal has been obtained.

2.  In an May 2001 decision, the Board denied the appellant's 
application to reopen a claim of entitlement to service connection 
for PTSD; the appellant was provided notice of the decision and of 
his appellate rights, but he did not file a Notice of Appeal, and 
the decision became final.

3.  In an October 2001 decision, the Board denied the appellant's 
motion to reconsider the May 2001 decision of the Board; the 
appellant was provided notice of the decision and of his appellate 
rights, but he did not file a Notice of Appeal, and the decision 
became final.

4.  Evidence added to the record since the May 2001 Board decision 
that denied the appellant's claim of service connection for PTSD 
is not cumulative or redundant, and, when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The Board's May 2001 decision, which denied the appellant's 
application to reopen a claim of entitlement to service connection 
for PTSD, is final.  38 U.S.C.A. §§ 5108, 7104, 7266 (West 1991); 
38 C.F.R. §§ 20.1100, 20.1105 (2001). 

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5103, 5103A, 5107, and 5126, and codified as amended at 
5102, 5103, 5106 and 5107 (West 2002)) redefined VA's duty to 
assist a veteran in the development of a claim.  Guidelines for 
the implementation of the VCAA that amended VA regulations were 
published in the Federal Register in August 2001.  66 Fed. Reg. 
45620 (Aug. 29, 2001); codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The Board finds that, given the 
following determination to reopen the veteran's claim for PTSD, 
that the requirements of the VCAA have in effect been satisfied.

The VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  VA has 
amended its regulations to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a substantially 
complete application for VA benefits or who attempts to reopen a 
previously denied claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the 
provisions of the rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

In this case, the Board notes that the veteran was examined at the 
Pittsburgh, Pennsylvania, VA Medical Center in November 2002 in 
connection with his PTSD.  At that time, he was diagnosed with 
PTSD and received a GAF score of 40.  Also associated with the 
claims file are documents received by the RO in July 2003 from the 
US Armed Services Center for Research of Unit Records.  The RO 
also issued two statements of the case and a supplemental 
statement of the case, in which VA discussed the pertinent 
evidence, and the laws and regulations related to the claim and 
essentially notified the veteran and his representative of the 
evidence needed by him to prevail on the petition to reopen and 
offered to assist him in obtaining any relevant evidence.  In an 
August 2002 RO letter, VA notified the veteran of the evidence 
needed to substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  By way of the aforementioned 
documents, the veteran was specifically informed of the cumulative 
evidence of record, as well as what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the 
veteran has submitted numerous statements to the Board and the 
veteran's representative has been given the opportunity to submit 
written argument.  

The Board also notes that the veteran has diligently pursued his 
claim and has submitted additional records to the RO after filing 
his claim to reopen, which the Board notes underscores his 
understanding that he needed to submit any evidence in his 
possession.  The Board therefore concludes that there are no 
additional records to obtain in connection with his claim to 
reopen, and finds that the duty-to-assist-provisions of the VCAA 
have been complied with.

Under the circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully reopen his claim of service connection for PTSD, and 
there is no reason to remand the case to the RO for VCAA 
consideration, especially in light of the following decision in 
which the Board reopens the veteran's claim and remands the matter 
for further development and de novo consideration.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

II.  Application to reopen claim of service connection for PTSD.

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of the 
claim.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the evidence 
added to the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Evidence associated with the claims folder since the May 2001 
Board decision includes a November 2002 VA examination report in 
which the veteran was diagnosed with PTSD and assigned a GAF score 
of 40; documents received by the RO in July 2003 from the US Armed 
Services Center for Research of Unit Records; and statements and 
written argument submitted by or on behalf of the veteran.  

Of particular significance are the documents received from the US 
Armed Services Center for Research of Unit Records showing that a 
fire occurred in November 1954 at the U.S. Army Quartermaster 
Supply Depot in Pusan, Korean, and verifying that the veteran's 
unit was stationed in Pusan, Korea during November 1954.  This 
information tends to corroborate an in-service stressor claimed by 
the veteran.

The Board finds that this new evidence, when considered by itself 
or in conjunction with the evidence previously of record, relates 
to an unestablished fact necessary to substantiate the veteran's 
claim, specifically the verification of an in-service stressor.  
This is significant in light of the rational underlying the 
Board's May 2001 decision denying the veteran's application to 
reopen his claim of entitlement to service connection for PTSD, 
specifically  that there was no evidence of record verifying the 
veteran's alleged stressors.  The Board finds that this evidence 
is neither cumulative nor redundant of the evidence of record at 
the time of the May 2001 Board decision that denied the veteran's 
application to reopen his claim of entitlement to service 
connection for PTSD.  As such, the new evidence presented by the 
veteran raises a reasonable possibility of substantiating the 
claim.  

Having determined that new and material evidence has been added to 
the record, the veteran's claim of service connection for PTSD is 
reopened.




As new and material evidence has been presented, the veteran's 
claim of service connection for PTSD; the appeal is granted to 
this extent only.


REMAND

For the reasons set forth below, the veteran's reopened claim of 
service connection for PTSD must be remanded for additional 
development and adjudication.

In June 1999, revised regulations concerning PTSD were published 
in the Federal Register, which reflected the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The changes to 38 C.F.R. 
§ 3.304(f) were made effective the date of the Cohen decision.  
Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with the 
provisions of 38 C.F.R. § 4.125(a); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen.  
"Credible supporting evidence" does not mean that the veteran must 
definitively establish his personal engagement in combat.  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997) (requiring corroboration of 
every detail, including the veteran's personal participation, VA 
defined "corroboration" too narrowly).  Rather, the veteran's 
presence with his unit at a time when his unit is attacked tends 
to show that that the veteran experienced such attack personally, 
without specifically showing his personal participation.  See Id.; 
see also Pentecost v. Principi, 16 Vet. App. 124 (2002).

In this case, the veteran has been diagnosed on numerous occasions 
with PTSD.  And new evidence associated with the record since the 
May 2001, corroborates the veteran's statements that he was 
present during a fire at the U.S. Army Quartermaster Supply Depot 
fire Pusan, Korea in November 1954 and tends to support one of his 
alleged stressors involving that incident, namely that he 
accidentally killed a Korean National while driving an Army jeep 
en route to this fire.

The record does not, however contain any medical evidence linking 
his current diagnosis of PTSD and a verified in-service stressor.  
In addition, a review of the record reveals that the veteran was 
not afforded a formal VA psychiatric examination in connection 
with his current application to reopen claim of entitlement to 
service connection for a psychiatric disability.  

Accordingly, this case must be remanded for further development, 
to include affording the veteran a pertinent VA psychiatric 
examination to determine the current nature, extent and etiology 
of any psychiatric disability found to be present, and to 
determine if the veteran's condition is related to or had its 
onset during service.  Pursuant to the VCAA, such an examination 
is necessary to adjudicate this claim.  Specifically, in the 
examination report, the examiner should offer an opinion as to the 
likelihood that there is a link, established by medical evidence, 
between the veteran's current symptoms and a verified in-service 
stressor.  38 U.S.C.A. §§ 1110, 1131, 1112, 5103A (West 2002); 38 
C.F.R. § 3.159(c)(4), 3.304 (2003).  

Prior to conducting the examination, the RO must associate with 
the claims folder any outstanding records of the veteran's 
treatment for this condition.  See 38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c).  In this regard, the Board observes that the 
veteran had been receiving regular ongoing treatment at the 
Pittsburgh, Pennsylvania, VA Medical Center.  Except for one 
report, no treatment records from the Pittsburgh, Pennsylvania, VA 
Medical Center, dated since June 1999, have been associated with 
the claims folder.  The Board notes these outstanding records and 
reports may well relate to the veteran's condition.  These records 
must be considered in the adjudication of the veteran's claim, and 
likely contain significant medical findings and conclusions.  In 
this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Moreover, the Veterans Claims Assistance Act of 2000 
(VCAA) specifically provides that the duty to assist requires that 
these records be considered in the adjudication of the veteran's 
claims.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002).  

In view of the above, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and his representative, if any, 
a letter that complies with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and (medical and lay) evidence 
not previously provided to VA is necessary to substantiate the 
veteran's claim.  The letter should indicate which portion of the 
evidence, if any, is to be provided by the veteran and which 
portion, if any, VA will attempt to obtain on his behalf.  The 
letter should also request that the veteran provide any evidence 
in his possession that pertains to the claim.

2.  The RO should contact the veteran and request that he identify 
all VA and non-VA health care providers that have treated him 
since service for PTSD.  This should specifically include 
examinations and treatment records of the Pittsburgh, 
Pennsylvania, VA Medical Center, dated since June 1999.  The aid 
of the veteran in securing these records, to include providing 
necessary authorizations, should be enlisted, as needed.  If any 
requested records are not available, or if the search for any such 
records otherwise yields negative results, that fact should 
clearly be documented in the claims file, and the veteran should 
be informed in writing. 

3.  The RO should request that the veteran provide any additional 
information, including dates, locations, names of other persons 
involved, etc., relating to his claimed service stressors.  The 
veteran should be advised that this information is necessary to 
obtain supportive evidence of the claimed stressful events in 
service and that he must be specific as possible, because without 
such details an adequate search for verifying information cannot 
be conducted.  Specifically, the veteran should be advised that he 
should provide buddy statements or other corroborating testimony 
that may support his statements that he accidentally killed a 
Korean National while en route to the fire at the U.S. Army 
Quartermaster Supply Depot fire in Pusan, Korea in November 1954, 
participated in a prisoner exchange, and witnessed an unnamed 
serviceman committing suicide.  The RO should afford the veteran 
an opportunity to submit and/or identify any alternate available 
sources that may provide credible support regarding his claimed 
stressors.

4.  The RO must then review the entire claims file, including the 
veteran's previous statements of stressors, and any additional 
information submitted by other individuals or otherwise obtained 
pursuant to this remand, and prepare a summary of all claimed 
stressors.  

5.  After associating with the claims folder all available records 
received pursuant to the above-requested development, the veteran 
should be afforded a VA psychiatric examination to determine the 
current nature and extent of any psychiatric disability found to 
be present.  All necessary special studies or tests should be 
accomplished.  It is imperative that the examiner who is 
designated to examine the veteran reviews the evidence in the 
claims folder, including a complete copy of this REMAND, and 
acknowledges such review in the examination report.  The report of 
examination should contain a detailed account of all 
manifestations of any psychiatric disability found to be present.  
All necessary tests should be conducted, and the examiner must 
specifically rule in or exclude a diagnosis of PTSD.  In doing so, 
the examiner should comment on the medical evidence of record.  If 
the examiner diagnoses the veteran as having PTSD, the examiner 
must specifically indicate the stressor(s) underlying that 
diagnosis and offer an opinion as to the likelihood that there is 
a link established by the medical evidence between the veteran's 
PTSD and such stressor(s).  If the examiner is unable to provide 
the requested information with any degree of medical certainty, 
the examiner should clearly indicate that.  The examiner should 
set forth the complete rationale for all opinions expressed and 
conclusions reached, in a legible report.

6.  After completion of the foregoing, and after undertaking any 
further development deemed warranted by the record (and keeping in 
mind the dictates of the Veterans Claims Assistance Act of 2000), 
the RO should adjudicate the veteran's reopened claim on a de novo 
basis.  The RO must provide adequate reasons and bases for its 
determinations, addressing all issues and concerns that were noted 
in this REMAND.  

7.  The veteran must be furnished a supplemental statement of the 
case and be given an opportunity to submit written or other 
argument in response thereto before the claims file is returned to 
the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON

	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



